UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6452



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TONY B. ALEXANDER,

                                            Defendant - Appellant.



                            No. 01-6500



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TONY B. ALEXANDER,

                                            Defendant - Appellant.



                            No. 01-6571



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
TONY B. ALEXANDER,

                                            Defendant - Appellant.



                             No. 01-6572



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TONY B. ALEXANDER,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-98-106-3-V, CR-95-178-V)


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


No. 01-6452 dismissed and Nos. 01-6500, 00-6571, and 00-6572
affirmed by unpublished per curiam opinion.


Tony B. Alexander, Appellant Pro Se.    Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



                                  2
PER CURIAM:

     In Appeal Number 01-6452, Tony B. Alexander appeals from the

district court’s order denying his motions for a certificate of

appealability, for relief under Fed. R. Civ. P. 60(b)(6), for a

ruling on his Rule 60(b)(6) motion and his motion for a certificate

of appealability, and for a rehearing and to supplement his Rule

60(b)(3), (4) motion. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Alexander’s motion for appointment of counsel, deny his motion for

a certificate of appealability, and dismiss the appeal on the

reasoning of the district court.       United States v. Alexander, Nos.

CR-95-178-V; CA-98-106-3-V (W.D.N.C. Mar. 2, 2001).

     In Appeal Number 01-6500, Alexander appeals from the district

court’s denial of his motion for a downward departure.          Appeal

Number 01-6571 is Alexander’s appeal from the district court’s

denial of his motion for relief under Fed. R. Civ. P. 60(b)(3),

(4), and Number 01-6572 is Alexander’s appeal from the denial of

his emergency motion requesting the issuance of an opinion on his

Rule 60(b)(3), (4) motion.   We have reviewed the record and the

district court’s opinions and find no reversible error. According-

ly, we deny Alexander’s motions for appointment of counsel in each

of these appeals and affirm on the reasoning of the district court.

United States v. Alexander, No. CR-95-178 (W.D.N.C. filed Mar. 12,

2001, entered Mar. 13, 2001; entered Mar. 26, 2001; filed Mar. 26,


                                   3
2001, entered Mar. 27, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                     No. 01-6452 - DISMISSED

                                     Nos. 01-6500/71/72 - AFFIRMED




                                4